Order entered January 28, 2020




                                           In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                     No. 05-20-00048-CV

                             IN RE ALEXANDER RIVKIN, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-54745-2016

                                         ORDER
                     Before Justices Schenck, Partida-Kipness, and Nowell

       Based on the Court’s opinion of this date, we DENY relator’s January 13, 2020 petition

for writ of habeas corpus.

                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE